                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

Bobby Robbins,                            )                    C/A No. 1:18-2779-CMC
                                          )
              Plaintiff,                  )
                                          )
              v.                          )
                                          )                       OPINION & ORDER
Commissioner of Social Security           )
Administration,                           )
                                          )
              Defendant.                  )
__________________________________________)

          This matter is before the court on Plaintiff’s pro se complaint against the Social Security

Administration. ECF No. 1. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02

(B)(2)(a), DSC, this matter was referred to United States Magistrate Judge Shiva V. Hodges for

pre-trial proceedings.

          On October 24, 2018, the Magistrate Judge entered an Order and Notice to Plaintiff,

detailing deficiencies in his Complaint and permitting him until November 7, 2018 to file an

Amended Complaint. ECF No. 8. The mail was returned as undeliverable on October 31, 2018.

ECF No. 10. The envelope was stamped “Return to Sender, Vacant, Unable to Forward.” Id. On

November 2, 2018, the Magistrate Judge issued a Report and Recommendation (“Report”)

recommending the Complaint be dismissed with prejudice for failure to prosecute. ECF No. 13.

The Magistrate Judge advised Plaintiff of the procedures and requirements for filing objections to

the Report and the serious consequences if he failed to do so. Plaintiff has filed no objections and

the time for doing so has expired.1



1
    The Report has not been returned to the court as undeliverable.
        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        After reviewing the record of this matter, the applicable law, and the Report and

Recommendation of the Magistrate Judge, the court agrees with the conclusions of the Magistrate

Judge. Accordingly, the court adopts and incorporates the Report and Recommendation by

reference in this Order, except that the dismissal shall be without prejudice. This action is

dismissed without prejudice and without issuance and service of process for failure to prosecute

pursuant to Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

                                                                 s/Cameron McGowan Currie
                                                                 CAMERON MCGOWAN CURRIE
                                                                 Senior United States District Judge
Columbia, South Carolina
December 5, 2018



                                                    2
